


110 HR 6795 IH: End the Trade Deficit

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6795
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. DeFazio (for
			 himself, Mr. Oberstar,
			 Mr. Costello,
			 Mr. Hinchey,
			 Ms. Kaptur, and
			 Mr. Ellison) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To establish an Emergency Commission To End the Trade
		  Deficit.
	
	
		1.Short titleThis Act may be cited as the
			 End the Trade Deficit
			 Act.
		2.FindingsThe Congress makes the following
			 findings:
			(1)In 1998, the
			 United States trade balance was $166,140,000,000, leading the Congress to
			 authorize the Trade Deficit Review Commission. The Commission was tasked to
			 study the nature, causes, and consequences of the United States
			 merchandise trade and current account deficits.
			(2)In
			 2007, the trade deficit ballooned to $700,258,000,000. And in 2006, the United
			 States amassed the largest negative trade balance in its history, amounting to
			 $753,283,000,000.
			(3)The United States
			 has had 32 years of consecutive annual trade deficits, totaling
			 $6,432,445,000,000. And in the last ten years, the annual trade balance has
			 increased by a magnitude of seven.
			(4)The positive net
			 international asset position that the United States built up over 100 years was
			 eliminated in the 1980s. The United States today has become the world’s largest
			 debtor nation, with a net debt of more than $2,441,800,000,000.
			(5)In recent times,
			 the trade deficit has retarded growth in the Nation’s gross domestic product,
			 increased the costs of servicing higher net foreign debt, and made the United
			 States more dependent on international financial considerations.
			(6)The United States
			 merchandise trade deficit is characterized by large bilateral trade imbalances
			 with a handful of countries. In 2007, 15 countries accounted for 75 percent of
			 the United States trade deficit in goods. The People’s Republic of China,
			 Canada, Mexico, and Japan account for one-half of the trade deficit
			 alone.
			(7)The United States
			 manufacturing sector employed 13,919,000 people in 2007. But decline in
			 manufacturing has meant the United States has lost 3,718,000 manufacturing jobs
			 since 1998.
			(8)Elimination of the
			 United States trade deficit by the year 2019 would support millions of
			 additional manufacturing jobs in the United States.
			(9)While the United
			 States has one of the most open borders and economies in the world, the United
			 States faces significant tariff and nontariff trade barriers with its trading
			 partners. Current overall trade balances do not reflect the actual
			 competitiveness or productivity of the United States economy. Instead, they
			 demonstrate the underlying structural nature of the trade deficits.
			(10)The United States
			 is once again at a critical juncture in trade policy development. The
			 structural nature of the United States trade deficit and its persistent growth
			 must be reversed. The causes and consequences of the trade deficit must be
			 documented and a plan must be developed to eliminate the merchandise trade
			 deficit within the next 10 years.
			3.Establishment of
			 Commission
			(a)EstablishmentThere
			 is established a commission to be known as the Emergency Commission To End the
			 Trade Deficit (in this Act referred to as the
			 Commission).
			(b)PurposeThe
			 purpose of the Commission is to develop a trade policy plan to eliminate the
			 United States merchandise trade deficit by January 1, 2019, and to develop a
			 competitive trade policy for the 21st century. The plan shall include
			 strategies necessary to achieve a balance of trade that fully reflects the
			 competitiveness and productivity of the United States and also improves the
			 standard of living of United States citizens.
			(c)Membership of
			 commission
				(1)CompositionThe
			 Commission shall be composed of 11 members, of whom—
					(A)three shall be
			 appointed by the President, of whom one shall be appointed to represent labor
			 interests, one shall be appointed to represent small businesses, and one shall
			 be appointed to represent consumer protection interests;
					(B)one Senator and one
			 other person shall be appointed by the President pro tempore of the Senate,
			 upon the recommendation of the majority leader of the Senate;
					(C)one Senator and
			 one other person shall be appointed by the President pro tempore of the Senate,
			 upon the recommendation of the minority leader of the Senate;
					(D)one Member of the
			 House of Representatives and one other person shall be appointed by the Speaker
			 of the House of Representatives; and
					(E)one Member of the
			 House of Representatives and one other person shall be appointed by the
			 minority leader of the House of Representatives.
					(2)Qualifications
			 of members
					(A)Presidential
			 appointmentsOf the persons appointed under paragraph (1)(A), not
			 more than one may be an officer, employee, or paid consultant of the executive
			 branch.
					(B)Other
			 appointmentsPersons appointed under subparagraph (B), (C), (D),
			 or (E) of paragraph (1) who are not Members of Congress shall be persons
			 who—
						(i)have
			 expertise in economics, international trade, manufacturing, labor, environment,
			 or business, or have other pertinent qualifications or experience; and
						(ii)are
			 not officers or employees of the United States.
						(C)Other
			 considerationsIn appointing members of the Commission, every
			 effort shall be made to ensure that the members—
						(i)are
			 representative of a broad cross-section of economic and trade perspectives
			 within the United States; and
						(ii)provide fresh
			 insights to achieving a trade deficit reduction plan.
						(d)Period of
			 appointment; vacancies
				(1)In
			 generalMembers shall be appointed not later than 60 days after
			 the date of the enactment of this Act and the appointment shall be for the life
			 of the Commission.
				(2)VacanciesAny
			 vacancy in the Commission shall not affect its powers, but shall be filled in
			 the same manner as the original appointment was made.
				(e)Initial
			 meetingNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold its
			 first meeting.
			(f)MeetingsThe
			 Commission shall meet at the call of the Chairperson.
			(g)Chairperson and
			 vice chairpersonThe members of the Commission shall elect a
			 chairperson and vice chairperson from among the members of the
			 Commission.
			(h)QuorumA
			 majority of the members of the Commission shall constitute a quorum for the
			 transaction of business.
			(i)VotingEach
			 member of the Commission shall be entitled to one vote, which shall be equal to
			 the vote of every other member of the Commission.
			4.Duties of the
			 Commission
			(a)In
			 generalThe Commission shall be responsible for developing a
			 comprehensive trade policy plan, by examining the economic policies, trade,
			 tax, and investment laws, and other legal incentives and restrictions that are
			 relevant to reducing the United States trade deficit.
			(b)RecommendationsThe
			 Commission shall examine and make recommendations to Congress and the President
			 on the following:
				(1)The manner in
			 which the Government of the United States establishes and administers the
			 Nation’s fundamental trade policies and objectives, including—
					(A)the relationship of
			 the merchandise trade balance to the overall well-being of the United States
			 economy and, in particular, the impact the trade balance has on wages and
			 employment in the different sectors of the United States economy;
					(B)the relationship
			 of United States foreign policy objectives to trade policy and the extent to
			 which foreign policy considerations receive a priority over trade
			 objectives;
					(C)the effects the
			 trade deficits in the areas of manufacturing and technology have on defense
			 production and innovation capabilities of the United States;
					(D)the extent to
			 which United States monetary policies and the need for foreign capital to
			 finance the current account deficit influence trade objectives;
					(E)the coordination,
			 allocation, and accountability of trade responsibilities among Federal
			 departments and agencies; and
					(F)the methods for
			 improving and enhancing systematic congressional review of foreign policy and
			 trade policy as part of a plan to establish a coordinated set of national
			 economic priorities.
					(2)The causes and
			 consequences of both the overall trade deficit and specific bilateral trade
			 deficits, including—
					(A)identification and
			 quantification of the macroeconomic, sectoral, and bilateral trade factors
			 contributing to the United States trade deficit with different
			 countries;
					(B)identification and
			 quantification of the impact of the trade deficit on the domestic economy, on
			 the industrial base, on manufacturing capacity, on the number and quality of
			 jobs, on productivity, on wages, on health, safety, and environmental
			 standards, and on the standard of living in the United States;
					(C)identification and
			 quantification of individual industrial, manufacturing, and production sectors,
			 and intra-industry and intra-company transactions that contribute to or are
			 affected by United States trade deficits;
					(D)a review of the
			 adequacy of the current collection and reporting of trade data, and the
			 identification and development of additional databases and economic
			 measurements that may be needed to properly quantify the factors described in
			 subparagraphs (A), (B), and (C);
					(E)the relationship
			 that tariff and nontariff barriers have to trade deficits and the extent to
			 which trade deficits have become structural;
					(F)the extent to
			 which there is reciprocal market access in each country with which the United
			 States has a persistent and substantial bilateral trade deficit; and
					(G)the role of
			 transhipments on bilateral trade, including foreign imports and exports, with
			 special attention to transhipments through countries receiving trade
			 preferences under the North American Free Trade Agreement.
					(3)The relationship
			 of United States trade deficits to both comparative and competitive trade
			 advantages within the global economy, including—
					(A)a systematic
			 analysis of the United States trade patterns with different trading partners,
			 to what extent the trade patterns are based on comparative and competitive
			 trade advantages, and how the trade advantages relate to the goods that are
			 exported to and imported from different trading partners;
					(B)the extent to
			 which the increased mobility of capital and technology has changed both
			 comparative and competitive trade advantages;
					(C)identification and
			 quantification of goods imported into the United States that are produced with
			 child or forced labor, or under social and environmental conditions that do not
			 comply with United States law;
					(D)the impact that
			 labor standards (including the ability of labor to organize, bargain
			 collectively, and exercise human rights) have on world trade;
					(E)the impact that
			 currency exchange rates and the manipulation of exchange rates have on world
			 trade and trade deficits;
					(F)the effect that
			 offset and technology transfer agreements have on the long-term competitiveness
			 of the United States manufacturing sectors; and
					(G)the extent to
			 which international agreements affect United States competitiveness.
					(4)The flow of
			 investments both into and out of the United States, including—
					(A)the impact such
			 investments have on the United States trade deficit and living standards of
			 United States production workers;
					(B)the impact such
			 investments have on United States labor, community, environmental, health, and
			 safety standards;
					(C)the extent to
			 which United States tax laws, such as income deferral, contribute to the
			 movement of manufacturing facilities and jobs to foreign locations;
					(D)the identification
			 and quantification of domestic plant closures and the movement of such plants
			 to foreign locations for production of goods for the United States
			 market;
					(E)the impact of
			 implied or threatened plant closings and movement of jobs to foreign locations
			 on United States wage rates and working conditions;
					(F)the effect of
			 investment flows on wages in countries with developed economies and on
			 countries of the former Soviet Union; and
					(G)the effect of
			 barriers to United States foreign direct investment in developed and developing
			 countries, particularly countries with which the United States has a trade
			 deficit.
					(5)Evaluation of
			 current policies and suggestions for alternative strategies for the United
			 States to systematically reduce the trade deficit and improve the economic
			 well-being of United States citizens, including suggestions for—
					(A)the development of
			 bilateral and multilateral trade relationships based on market access
			 reciprocity;
					(B)the retention and
			 expansion of the manufacturing, agricultural, and technology sectors in the
			 United States;
					(C)the discouragement
			 of the expatriation of United States plants, jobs, and production to countries
			 that have achieved competitive advantages by permitting lower wages or lower
			 health, safety, and environmental standards, or by imposing requirements with
			 respect to investment, performance, or other obligations;
					(D)methods by which
			 the United States can effectively compete in a global economy while improving
			 the labor, social, and environmental standards of its trading partners,
			 particularly developing countries;
					(E)methods by which
			 the United States can respond to substantial shifts or manipulation of currency
			 exchange rates that distort trade relationships;
					(F)methods for
			 overcoming and offsetting trade barriers that are either not subject to or
			 otherwise inadequately addressed by the World Trade Organization or other
			 multilateral arrangements;
					(G)specific strategies
			 for achieving improved trade balances with those countries with which the
			 United States has significant, persistent sectoral or bilateral trade deficits,
			 including Canada, the People’s Republic of China, Mexico, and Japan;
					(H)methods for the
			 United States to respond to the particular needs and circumstances of
			 developing and developed countries in a manner that is mutually beneficial;
			 and
					(I)changes that may
			 be required to current trade agreements and organizations to allow the United
			 States to pursue and nurture economic growth for its manufacturing,
			 agriculture, and other production sectors in a manner that ensures improved
			 compensation and quality of life for United States citizens.
					5.Report;
			 congressional hearings
			(a)Report
				(1)In
			 generalNot later than 16 months after the date of the enactment
			 of this Act, the Commission shall submit to the President and the Congress a
			 report that contains—
					(A)the findings and
			 conclusions of the Commission described in section 4;
					(B)a detailed plan
			 for reducing both the overall trade deficit and specific bilateral trade
			 deficits; and
					(C)any
			 recommendations for administrative and legislative actions that may be
			 necessary to achieve such reductions.
					(2)Separate
			 viewsAny member of the Commission may submit additional findings
			 and recommendations as part of the report.
				(b)Congressional
			 hearingsNot later than 6 months after the report described in
			 subsection (a) is submitted, the Committee on Ways and Means of the House of
			 Representatives and the Committee on Finance of the Senate shall hold hearings
			 on the report.
			6.Powers of
			 Commission
			(a)HearingsThe
			 Commission may hold such hearings, sit and act at such times and places, take
			 such testimony, and receive such evidence as the Commission considers advisable
			 to carry out this Act. The Commission shall hold at least seven public
			 hearings, one or more in Washington, DC, and four in different regions of the
			 United States.
			(b)Information from
			 Federal agenciesThe Commission may secure directly from any
			 Federal department or agency such information as the Commission considers
			 necessary to carry out this Act. Upon request of the Chairperson of the
			 Commission, the head of such department or agency shall furnish such
			 information to the Commission.
			(c)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
			7.Commission
			 personnel matters
			(a)Compensation of
			 membersEach member of the Commission who is not an officer or
			 employee of the Federal Government shall be compensated at a rate equal to the
			 daily equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code, for each
			 day (including travel time) during which such member is engaged in the
			 performance of the duties of the Commission. All members of the Commission who
			 are officers or employees of the United States shall serve without compensation
			 in addition to that received for their services as officers or employees of the
			 United States.
			(b)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of duties of the Commission.
			(c)Staff
				(1)In
			 generalThe Chairperson of the Commission may, without regard to
			 the civil service laws and regulations, appoint and terminate an executive
			 director and such other additional personnel as may be necessary to enable the
			 Commission to perform its duties. The employment of an executive director shall
			 be subject to confirmation by the Commission.
				(2)CompensationThe
			 Chairperson of the Commission may fix the compensation of the executive
			 director and other personnel without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates, except that the
			 rate of pay for the executive director and other personnel may not exceed the
			 rate payable for level V of the Executive Schedule under section 5316 of such
			 title.
				(d)Detail of
			 government employeesAny Federal Government employee may be
			 detailed to the Commission without reimbursement, and such detail shall be
			 without interruption or loss of civil service status or privilege.
			(e)Procurement of
			 temporary and intermittent servicesThe Chairperson of the
			 Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals which do not
			 exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of such title.
			8.Authorization of
			 appropriations; GAO audit
			(a)In
			 generalThere are authorized to be appropriated $2,000,000 to the
			 Commission to carry out this Act.
			(b)GAO
			 auditNot later than 6 months after the date on which the
			 Commission terminates, the Comptroller General of the United States shall
			 complete an audit of the financial books and records of the Commission and
			 shall submit a report on the audit to the President and the Congress.
			9.Termination of
			 CommissionThe Commission
			 shall terminate 30 days after the date on which the Commission submits its
			 report under section 5(a).
		10.Moratorium on
			 free trade agreementsThe
			 President shall not submit to the Congress any free trade agreement, or any
			 legislation implementing a free trade agreement, until—
			(1)the report of the
			 Commission has been delivered to the Congress and the President under section
			 5(a); and
			(2)the committees of
			 Congress referred to in section 5(b) have completed the hearings required under
			 such section.
			
